In an action to recover money awarded in a Florida divorce judgment, defendant appeals from (1) an order of the Supreme Court, Queens County, dated October 16, 1974, which granted plaintiff’s motion for summary judgment under CPLR 3213, and (2) the judgment entered thereon. Order and judgment affirmed, with one bill of $20 costs and disbursements. An allegation of false testimony is not the type of extrinsic fraud that will allow one State to deny a sister State’s judgment full faith and credit. Hopkins, Acting P. J.. Martuscello, Margett, Christ and Munder, JJ., concur.